Gaston, Judge.
We are satified with his Honor’s charge to the jury, and see no cause to reverse the judgment in this
case. It may indeed have been'well questioned whether William Kemp, or the representatives of William Kemp, alter he had obtained letters oí administration with the will, annexed of Joseph Kemp, and had acted as such administrator without question during the lives of the persons therein nominated as executors, could be received to object that he was not administrator, because there was no renunciation of the executors of record; but however this might be, if William Kemp did (in the language of the Judge) “elect to hold the negroes as a legatee under the will of Joseph Kemp,” the court and jury were justified in any reasonable presumption of fact, after an undisturbed possession for thirty-three years, and until the expiration of his interest in the legacy, to uphold the right of the legatees in remainder under the same will.
The second question raised is free from doubt. The interest in an executory devise or bequest is transmissible to the heir or executor of one dying before the happening of the contingency upon which it depends. Let the judgment be affirmed.
Pee. Curiam. Judgment affirmed,.